                        UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF NEW JERSEY (Trenton)

In re:                                     :
                                           :      Chapter 7
NMC GLOBAL CORPORATION,                    :
                                           :      Case No. 16-27447 (CMG)
                             Debtor.       :


ANDREA DOBIN, TRUSTEE                      :
                                           :
                             Plaintiff,    :      Adv. Pro. No. 18-01469 (CMG)
                                           :
               v.                          :
                                           :
GHULAM SUHRAWADI and                       :
NABIL KASSEM                               :      JURY TRIAL DEMANDED
                                           :
                             Defendants.   :

                                           ORDER

         AND NOW this ______ day of ___________, 2018, upon consideration of Co-

Defendant, Kassem’s Motion to Dismiss Plaintiff’s adversary Complaint, and any response

thereto, it is hereby ORDERED and DECREED that Co-Defendants’ Motion is GRANTED, and

Plaintiff’s Complaint is DISMISSED, with prejudice.

         AND IT IS SO ORDERED.



                                           _____________________________________
                                                                             ,J.
                        UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF NEW JERSEY (Trenton)

In re:                                      :
                                            :      Chapter 7
NMC GLOBAL CORPORATION,                     :
                                            :      Case No. 16-27447 (CMG)
                             Debtor.        :


ANDREA DOBIN, TRUSTEE                       :
                                            :
                             Plaintiff,     :      Adv. Pro. No. 18-01469 (CMG)
                                            :
               v.                           :
                                            :
GHULAM SUHRAWADI and                        :
NABIL KASSEM                                :      JURY TRIAL DEMANDED
                                            :
                             Defendants.    :

  CO-DEFENDANT, KASSEM’S MOTION TO DISMISS PLAINTIFF’S ADVERSARY
                           COMPLAINT

         Incorporating by reference Co-Defendant, Kassem’s attached Memorandum of Law,

Kassem respectfully requests this Honorable Court dismiss Plaintiff’s Complaint, with prejudice.


                                                   WEISBERG LAW


                                                   /s/ Matthew B. Weisberg
                                                   MATTHEW B. WEISBERG
                                                   Attorney for Defendant, Nabil Kassem
                            UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY (Trenton)

In re:                                         :
                                               :      Chapter 7
NMC GLOBAL CORPORATION,                        :
                                               :      Case No. 16-27447 (CMG)
                                Debtor.        :


ANDREA DOBIN, TRUSTEE                          :
                                               :
                                Plaintiff,     :      Adv. Pro. No. 18-01469 (CMG)
                                               :
                 v.                            :
                                               :
GHULAM SUHRAWADI and                           :
NABIL KASSEM                                   :      JURY TRIAL DEMANDED
                                               :
                                Defendants.    :

MEMORANDUM OF LAW IN SUPPORT OF CO-DEFENDANT, KASSEM’S MOTION
         TO DISMISS PLAINTIFF’S ADVERSARY COMPLAINT

I.        Operative Facts

          On September 12, 2016, above-captioned debtor filed a voluntary chapter 7 petition

wherein the trustee was appointed in the bankruptcy proceeding. (Complaint, ¶

1 & 2).

          Kassem was previously a shareholder of debtor. (¶ 6). Kassem owned 49% of debtor. (¶

12).

          In 2013, Kassem initiated suit against Co-Defendant, wherein the litigation was resolved

into a binding Memorandum of Understanding (“MOU”). (¶¶ 13-15). Debtor’s operations were

divided between the northeast region to be controlled by Kassem; and the gulf region to be

controlled by Co-Defendant. (¶¶ 16-19).
       Following disputes from the MOU, there parties submitted to arbitration resulting in an

ultimate award. (¶ 22).

       On September 12, 2016, debtor – after incurring debt – filed its voluntary chapter 7

petition wherein debtor disclosed liabilities. (¶¶ 23-25).

II.    Standard upon a Motion to Dismiss

       To survive a Motion to Dismiss, “a Complaint must contain sufficient factual matter,

accepted as true, to ‘stated claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In deciding a Motion to Dismiss, a Court must determine whether the

Complaint “pleads factual content that allows the Court to draw the reasonable inference that the

Defendant is liable for the misconduct alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 556 (2007)).

       “The tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id., at 678. “Threadbare recitals of the elements of a cause

of action supported by mere conclusory statements, do not suffice.” Id.

III.   Argument

       A.      Avoidance of Fraudulent Transfer

       Plaintiff’s Complaint contains solely conclusory averments, legal conclusions, and

otherwise threadbare recitals – and, must be dismissed pursuant to Iqbal/Twombly.

       Pursuant to 11 U.S.C § 548,

               (a)(1) The trustee may avoid any transfer… incurred by the
               debtor, that was made or incurred on or within two years before the
               date of the filing of the petition, if the debtor voluntarily or
               involuntarily –

               (A)    Made such transfer… with actual intent to hinder, delay, or
               defraud any entity to which the debtor was or became, on or after
               the date that such transfer was made or such obligation was
               incurred, indebted; or

               (B)(i) Receive less than a reasonably equivalent value in
               exchange for such transfer; and

               (ii)(1) Was insolvent on the date that such transfer was made …
               or became insolvent as a result of such transfer.

       To avoid a fraudulent transfer, a trustee must either show an intentional, 11 U.S.C. §

548(a)(1)(A), or a constructive fraud, 11 U.S.C. § 548(a)(1)(B). In re Zambrano Corp., 478 B.R.

670, 690 (W.D. Pa. 2012).

       To prevail under a fraudulent transfer claim, the “transfer” is “…each mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with

property or an interest in property.” Id. (quoting 11 U.S.C. § 101(54)(D)(i), (ii)).

       The transaction must be measured against “objective test of economic reality” and

characterized as a bona fide loan only if its “intrinsic economic nature” is that of a genuine

indebtedness. Id., at 691 (quoting Geftman v. C.I.R., 154 F.3d 61, 68 (C.A. 3 1998)).

       “Courts use varying lists of ‘badges of fraud’” to infer fraudulent intent. Id., at 691

(citing In re Lockwood Auto Group, Inc., 450 B.R. 557, 571 (Bankr. W.D. Pa. 2011)); See,

McNamara v. PFS, 334 F.3d 239, 243 (C.A.3 2003).

       Plaintiff’s adversary Complaint is wholly lacking in any non-conclusory, specific, or

otherwise plausible averments necessary to satisfy the statute per Iqbal/Twombly.

Notwithstanding its prima facie insufficient specificity, the Complaint further fails to plead the

who, what, where, why, and when necessarily akin to FRCP 9.

       For example, the Complaint does not identify the “badges of fraud”; whether Plaintiff is

proceeding under a constructive or actual transfer; the mechanism of transfer; the facts necessary

to impute an “insider”; and the nature of the fraud.
        For failing to meet the standard of review, Plaintiff’s Complaint must be dismissed.

        B.      Damages

        Like Plaintiff’s conclusory averments vis-à-vis fraudulent transfer, Plaintiff likewise

conclusorily avers that it is entitled to damages pursuant to N.J.S.A. 14A: 7-14.1.

        Pursuant to N.J.S.A. 14A: 7-14.1(2),

                A corporation may not make a distribution if, after giving effect
                thereto, either:

                (a)   The corporation would be unable to pay its debts as they
                become due in the ordinary course of its business; or

                (b)      The corporation’s general assets would be less than its total
                liabilities.

        While Plaintiff parrots the statute, the adversary Complaint does not contain any facts

necessary to meet the standard of review.

        Plaintiff’s Complaint should be dismissed.

IV.     This Honorable Court lacks Jurisdiction.

        In Stern v. Marshall, the Supreme Court held that not all matters designated as “core”

could be finally adjudicated by an Article I court. Specifically, the Court held that a bankruptcy

judge lacked constitutional authority to enter final judgment on a state law counterclaim brought

by the bankruptcy estate against a creditor. 131 S.Ct. at 2608. The Supreme Court observed that

although these types of claims are designated as “core”, and the Bankruptcy Court is authorized

by statute to decide core matters, this power exceeds the constitutional limits placed on an

Article I judge. Id., at 2614.

        Movant respectfully objects to this Honorable Court’s jurisdiction. In re International

Auction & Appraisal Services, LLC, 493 B.R. 460 (Bankr. M.D. Pa. 2013) (citing Exec. Benefits

Ins. Agency v. Arkison, 702 F.3d 553, 561 (C.A.9 2012).
       Plaintiff’s Complaint should be dismissed as this Honorable Court respectfully lacks

jurisdiction to enter a final judgment thereupon.

       WHEREFORE, Defendant, Kassem respectfully request this Honorable Court dismiss

Plaintiff’s Complaint, with prejudice.


                                                    WEISBERG LAW


                                                    /s/ Matthew B. Weisberg
                                                    MATTHEW B. WEISBERG
                                                    Attorney for Defendant, Nabil Kassem
                          UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW JERSEY (Trenton)

In re:                                        :
                                              :       Chapter 7
NMC GLOBAL CORPORATION,                       :
                                              :       Case No. 16-27447 (CMG)
                               Debtor.        :


ANDREA DOBIN, TRUSTEE                         :
                                              :
                               Plaintiff,     :       Adv. Pro. No. 18-01469 (CMG)
                                              :
                v.                            :
                                              :
GHULAM SUHRAWADI and                          :
NABIL KASSEM                                  :       JURY TRIAL DEMANDED
                                              :
                               Defendants.    :

                                 CERTIFICATE OF SERVICE

         I, Matthew B. Weisberg, Esquire, hereby certify that on this 23rd day of October, 2018, a

true and correct copy of the foregoing Co-Defendant, Kassem’s Motion to Dismiss Plaintiff’s

Adversary Complaint and Memorandum of Law in Support thereof was served via ECF, upon

the following parties:

                                    Andrea Dobin, Esq.
                             McManimon, Scotland & Baumann, LLC
                                    427 Riverview Plaza
                                     Trenton, NJ 08611

                                        Peter Broege, Esq.
                               Broege, Neumann, Fischer & Shaver
                                    25 Abe Voorhees Drive
                                     Manasquan, NJ 08736

                                                      WEISBERG LAW

                                                      /s/ Matthew B. Weisberg
                                                      MATTHEW B. WEISBERG
                                                      Attorney for Defendant, Nabil Kassem
